SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2015 (Report No. 2) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: NICE Suspect Search Recognized as Best Video Analytics Solution by Government Security News, Dated July 2, 2015 NICE Partners with Firstsource Solutions to Enhance the Customer Experience, Dated July 6, 2015 NICE Again Named Market Leader for Speech Analytics by Analyst Firm DMG, Dated July 8, 2015 Transform Your Service Organization: NICE Global Webinar Series to Examine Three Major Changes that will Help Companies Create Perfect Experience, Dated July 09, 2015 NICE Actimize Named Best Anti-Money Laundering Compliance Solution Provider For The Second Year in a Row in 2015 Waters Magazine Rankings Awards, Dated July 20, 2015 NICE Actimize Recognized by CIO Review Magazine as a 2015 “Top 20” Most Promising Enterprise Risk Management Solution Provider, Dated July 22, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name:
